Exhibit SHAREHOLDER VOTING AND SUPPORT AGREEMENT THIS SHAREHOLDER VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of November 17, 2008, by and among Zones, Inc., a Washington corporation (the “Company”) and the undersigned Shareholders, Firoz Lalji and Najma Lalji (each individually a “Shareholder” and collectively the “Shareholders”). RECITALS WHEREAS, the Company and Zones Acquisition Corporation, a Washington corporation (“Zac”) previously entered into an Agreement and Plan of Merger dated July 30, 2008; WHEREAS, concurrent with the execution and delivery hereof, the Company and Zac, are entering into the First Amendment to the Agreement and Plan of Merger; WHEREAS, the Agreement and Plan of Merger, as amended by the First Amendment to the Agreement and Plan of Merger, shall herein be referred to as the “Merger Agreement” and the Merger as provided therein and as so amended therein shall be referred to as the “Merger”; WHEREAS, as of the date hereof, the Shareholders and their respective Affiliates have voting control over 6,683,540 shares of Company Common Stock (the “Minimum Share Number”), and are the “beneficial owner” of all such shares within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended; and WHEREAS, in consideration of the execution and delivery of the Merger Agreement by the Company and in order to facilitate consummation of the Merger and the transactions contemplated by the Merger Agreement, the Shareholders desire to agree to vote all Shares (as defined below) over which each of them has voting control in accordance with the terms hereof. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein and other good and valuable consideration, and intending to be legally bound, the parties hereto hereby agree as follows: 1.Certain Definitions. (a)Capitalized terms used herein without definition are used as defined in the Merger Agreement, and, in addition: “Constructive Sale” means, with respect to any security, a short sale or entering into or acquiring an offsetting derivative contract with respect to such security, entering into or acquiring a futures or forward contract to deliver such security or entering into any other hedging or other derivative transaction that has the effect of materially changing the economic benefits and risks of ownership of such security. “Shares” means:(i) all outstanding shares of Company Common Stock and other voting securities of Company owned, beneficially or of record, by the Shareholders and their respective Affiliates as of the date hereof, (ii) all additional outstanding shares of Company Common Stock and other voting securities of Company acquired by the Shareholders and their respective Affiliates, beneficially or of record, during the period commencing with the execution and delivery of this Agreement and expiring on the date on which this Agreement terminates or is terminated pursuant to Section 6 hereof, and (iii) such other outstanding shares of Company Common Stock and other voting securities of Company over which each of the Shareholders and their respective Affiliates has or will have voting power during the period commencing with the execution and delivery of this Agreement and expiring on the date on which this
